DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a method for charging a starter battery of a vehicle, wherein the vehicle comprises at least one movable opening element and a motor unit coupled to the opening element and operable in a motor-powered drive mode to drive the opening element and in a generator mode to generate an electrical voltage, said method comprising: detecting the generator mode of the motor unit using the electrical voltage generated by the motor unit, comparing the generated electrical voltage with a specified voltage value, establishing an electrical connection from the motor unit to the starter battery to charge the starter battery if the generated electrical voltage is greater than the voltage value, determining a temperature of the motor unit, and establishing the electrical connection from the motor unit to the starter battery only if the temperature determined is below a threshold temperature.
Regarding claims 2-3 and 5-15, the claims are dependent upon claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/12/2021, with respect to claims 1 – 3 and 5 - 15 have been fully considered and are persuasive.  The rejection of claims 1 – 3 and 5 - 15 has been withdrawn. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859